Citation Nr: 0909473	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO. 07-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 until 
October 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas. The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in October 2008.


FINDING OF FACT

The Veteran's hearing loss is manifested by Level II hearing 
acuity in each ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome this burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent in September 2006, 
prior to the initial RO decision that is the subject of this 
appeal. The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2006. Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied. 

In this case, the Board finds that the May 2008 VCAA letter 
substantially complied with the requirements of Vazquez-
Flores and informed him of the need to show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Furthermore, the Veteran has repeatedly 
claimed that his disability rating should be increased due to 
its effects on his activities of daily living, indicating 
actual knowledge of the requirements for a higher rating.

Based on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and the Veteran has submitted 
statements and private treatment records. He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge. The 
Board further notes that a VA medical examination was 
provided in October 2006 and that the record was held open an 
additional 60 days following the October 2008 hearing to 
allow the Veteran and his representative to supply additional 
information to support his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

Merits of the Claim
 
The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the noncompensable rating previously 
granted him, based on its effect on his ability to function 
in his daily activities, as indicated in his April 2008 
Statement of Accredited Representative in Appealed Case. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.




On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 
4.85(f). The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  

The record generally indicates that the Veteran received VA 
outpatient treatment for his hearing loss, but that those 
treatments did not include information necessary for a rating 
evaluation. The Veteran's January 2007 private hearing 
results letter, from Tyson Foods, Inc., similarly did not 
indicate the type of testing results necessary for rating 
purposes, though it did indicate that he had severe bilateral 
hearing loss at high frequencies.  It also showed that speech 
frequencies were normal in the left ear and mild in the right 
ear.  

The Veteran underwent a VA audiological examination in July 
2006, which it appears was conducted for the purpose of 
determining whether he was entitled to hearing aids.  The 
pure tone thresholds, in decibels, were not converted from 
graphic to numeric form.  While VA is normally required to 
convert the audiological results to numeric form, the 
examination report did not include a controlled speech 
discrimination test (Maryland CNC), as required under 
38 C.F.R. § 4.85(a).  In addition, while the results have not 
been converted to numeric form, it remains clear from the 
graphic representation of the Veteran's hearing impairment 
provided that there was no evidence of exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Therefore, under 
the circumstances of this case, this examination cannot be 
used for the purpose of evaluating the Veteran's hearing 
loss.  

However, just a few months later, in October 2006, the 
Veteran underwent a VA examination that was in compliance 
with applicable VA regulations.  The audiological evaluation 
found pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
50
75
90
64
LEFT
35
45
80
90
63

The Veteran's CNC speech recognition scores were 94 percent 
bilaterally. The right ear had an average decibel loss of 64 
and the left ear had an average of 63. Under 38 C.F.R. 
§ 4.85, using Table VI, these findings correspond to Level II 
hearing for each ear. After plotting the hearing loss 
findings on Table VII, the Veteran is found to warrant a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more. 

The Veteran's representative has also argued that the 
audiological evaluation was inadequate, in part, because it 
had not taken into account the full effect of the Veteran's 
disability upon his ordinary activities. It was also argued 
that audiometric testing conducted in a sound-controlled room 
does not equate to testing, or evaluating, the effects of the 
Veteran's bilateral hearing loss on his ability "to function 
under the ordinary conditions of daily life" and upon his 
ordinary activity. 

The Court of Appeals for Veterans Claims (the Court) has held 
that VA's policy of conducting all audiometry testing of 
hearing loss claimants in a sound-controlled room is valid. 
The Court found that there was no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results. Moreover, there was no 
evidence of the existence of any alternative testing method 
available. It was also found that an audiologist must provide 
a description of the functional effects caused by the hearing 
loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

The audiologist who conducted the October 2006 audio 
examination did not elicit information on the functional 
effects caused by the bilateral hearing loss. However, the 
Court has held that even if an audiologist's description of 
the functional effects of his hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating on 
appeal any prejudice caused by a deficiency in an 
examination. Martinak, 21 Vet. App. at 455-56, citing 
Marciniak v. Brown, 10 Vet .App. 198, 201 (1997) (stating 
that the appellant must allege "with specificity any 
prejudice" that results from an alleged procedural error); 
cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) 
(concluding that the essential fairness of the adjudication 
was not affected by VA's failure to obtain service medical 
records). Neither the Veteran nor his representative has 
indicated that the Veteran has been prejudiced by such a 
deficiency. Furthermore, the Veteran has reported directly to 
VA the functional effects of his hearing loss. He reported in 
his October 2008 hearing testimony that his inability to hear 
high pitched noises did not affect his work driving.  He did 
report that he could not hear high pitched noises on the 
radio or television or any other high pitched noises. The 
Board thus finds that the October 2006 VA examination in 
conjunction with the Veteran's reports adequate for rating 
purposes.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration. There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's hearing loss. Treatment has been 
very limited, the Veteran is not shown to have been 
hospitalized due to his hearing loss and he continues to work 
as a driver. Accordingly, the claim will not be referred for 
extraschedular consideration. 

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the Veteran's service-connected hearing loss, 
and the appeal must be denied. 


ORDER

Entitlement to compensable rating evaluation for bilateral 
hearing loss is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


